              Case
              Case2:20-cv-00881-BNW
                   2:20-cv-00881-BNW Document
                                     Document10
                                              9 Filed
                                                Filed02/03/21
                                                      02/08/21 Page
                                                               Page11of
                                                                      of54




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 MARCELO ILLARMO, MABN 670079
   Special Assistant United States Attorney
 4
   160 Spear Street, Suite 800
 5 San Francisco, California 94105
   Telephone: (415) 977-8944
 6 Facsimile: (415) 744-0134
   E-Mail: marcelo.illarmo@ssa.gov
 7
   Attorneys for Defendant
 8
                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     JOSHUA E. LEMMENS,                             )
11                                                  )
            Plaintiff,                              )
12                                                  ) Case No.: 2:20-cv-00881-BNW
                    v.                              )
13                                                  )
     ANDREW SAUL,                                   ) UNOPPOSED MOTION FOR EXTENSION
14   Commissioner of Social Security,               ) OF TIME (SECOND REQUEST)
                                                    )
15          Defendant.                              )
                                                    )
16

17
             DEFENDANT’S MOTION FOR EXTENSION OF TIME TO FILE THE ELECTRONIC
18
      CERTIFIED ADMINISTRATIVE RECORD AND ANSWER TO PLAINTIFF’S COMPLAINT
19

20
            Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and
21
     through his undersigned attorneys hereby moves for a 62-day extension of time to file Defendant’s
22
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint. Defendant’s
23
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint are due to be filed
24
     by February 8, 2021.
25

26
              Case
              Case2:20-cv-00881-BNW
                   2:20-cv-00881-BNW Document
                                     Document10
                                              9 Filed
                                                Filed02/03/21
                                                      02/08/21 Page
                                                               Page22of
                                                                      of54




 1          Defendant makes this request in good faith and for good cause, because the CAR, which

 2 must be filed with the Answer and is necessary to adjudicate the case, is not yet available. The

 3 public health emergency pandemic caused by COVID-19 has significantly impacted operations in
   the Social Security Administration’s Office of Appellate Operations (OAO) in Falls Church,
 4
   Virginia, which is responsible for producing the CAR that must be filed with the Answer, per 42
 5
   U.S.C. §§ 405(g) and (h). Prior to the COVID-19 pandemic, to safeguard Personally Identifiable
 6
   Information (PII), all hearing recordings, which are part of the administrative record, were
 7
   downloaded onto compact discs and encrypted. OAO securely routed the encrypted discs to a
 8
   private contractor through a daily pickup and delivery service at the Official Duty Station (ODS) in
 9
   Falls Church, Virginia. The private contractor would transcribe the hearing recording and send the
10
   paper copy of the hearing transcript back to OAO. OAO personnel would then scan the hearing
11
   transcript into the electronic record or place the hearing transcript in the paper case file. Thereafter,
12
   OAO personnel would assemble the administrative record in a prescribed order. After the advent of
13 COVID-19, the Agency has taken a number of concrete steps to transition its years-old in person

14 CAR preparation process to a fully virtual one.

15          OAO has been actively pursuing mitigation efforts to allow the remote preparation of
16 administrative records to ensure a continuity of operations. For cases in which the private

17 contractors were already in possession of hearing recordings for transcription, with the assistance of

18 the Office of Acquisitions and Grants (OAG), OAO received approval to receive these transcripts

19 from the private contractors via secured email, e.g., using password protection and redacted Social

20 Security Numbers. In April 2020, OAO began receiving such hearing transcripts from private

21 contractors via secured email.
          For cases in which OAO had not yet submitted recordings to the private contractors before
22
   March 16, 2020, OAO has been pursuing all available options to obtain transcriptions for these
23
   cases. In May 2020, OAO began encrypting hearing recordings and securely emailing them to the
24
   contractors for transcription. Through the month of May, OAO and the contractors worked to
25
   resolve technical issues that arose, particularly with large files.
26

27
                                                        2
 8
              Case
              Case2:20-cv-00881-BNW
                   2:20-cv-00881-BNW Document
                                     Document10
                                              9 Filed
                                                Filed02/03/21
                                                      02/08/21 Page
                                                               Page33of
                                                                      of54




 1          As detailed in the attached declaration from Jebby Rasputnis, Executive Director of the

 2 OAO, the Commissioner has redesigned its business process to allow for virtual CAR production,

 3 including adopting new technology, retraining staff, modifying blanket purchase agreements with
   transcription services, and adding two more transcription vendors. In addition to the changes made
 4
   by the Commissioner, the agency’s transcription vendors are also modifying their business
 5
   operations to help provide virtual services. As a result, the agency was able to process 1,372 cases
 6
   in September, 2,115 cases in October, and 1,709 cases in November. OAO must still navigate and
 7
   overcome significant challenges: (1) a backlog of nearly 10,200 cases, (2) challenges in prioritizing
 8
   older cases using the new process, and (3) the capacity of the contracted transcription services.
 9
           OAO is trying to prioritize CAR preparation based on objective factors, such as filing date,
10
   and is working diligently to address the backlog of CARS. Out of fairness to all social security
11
   claimants, Defendant respectfully requests that the Court defer to OAO’s prioritization of cases for
12
   CAR preparation and maintain consistency in the length of extensions granted in social security
13
   cases, absent a showing of exceptional circumstances. Counsel for Defendant further states that the
14
   Office of General Counsel (OGC) is monitoring receipt of transcripts on a daily basis and is
15
   committed to filing Answers promptly upon receipt and review of the administrative records.
16
           Given the volume of pending cases, Defendant requests an extension in which to respond to
17
   the Complaint until April 9, 2021. If Defendant is unable to produce the certified administrative
18
   record necessary to file an Answer in accordance with this Order, Defendant shall request an
19
   additional extension prior to the due date.
20
           The undersigned affirms that opposing counsel does not object to the requested extension.
21
   ///
22
   ///
23
   ///
24
   ///
25
   ///
26

27
                                                      3
 8
             Case
             Case2:20-cv-00881-BNW
                  2:20-cv-00881-BNW Document
                                    Document10
                                             9 Filed
                                               Filed02/03/21
                                                     02/08/21 Page
                                                              Page44of
                                                                     of54




 1         WHEREFORE, the Defendant asks the Court to enlarge the time for filing the Electronic

 2 Certified Administrative Record and Answer to Plaintiff’s Complaint until April 9, 2021.

 3

 4         Dated: February 3, 2021

 5                                                      Respectfully submitted

 6                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
 7
                                                        /s/ Marcelo Illarmo
 8                                                      MARCELO ILLARMO
                                                        Special Assistant United States Attorney
 9

10
                                                        IT IS SO ORDERED:
11
                                                        _________________________________
12                                                      UNITED STATES MAGISTRATE JUDGE
13                                                               2/8/2021
                                                        DATED:______________________
14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                    4
 8
